Case: 21-10902     Document: 00516269707         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 6, 2022
                                  No. 21-10902
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Perez-Solis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-97-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jesus Perez-Solis appeals his conviction and sentence for illegal
   reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1). As he urged
   in the district court, Perez-Solis contends that his 51-month sentence exceeds
   the statutory maximum under § 1326(a) and that the indictment failed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10902          Document: 00516269707      Page: 2    Date Filed: 04/06/2022




                                    No. 21-10902


   allege an offense punishable under § 1326(b) because it did not allege a prior
   conviction. He correctly concedes that these arguments are foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve them for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Perez-Solis concedes, the issues
   raised on appeal are foreclosed by Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d
   486, 497 (5th Cir. 2014). Because the Government’s position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2